Citation Nr: 1443524	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  08-31 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for memory loss.

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for hypertension, and if so, whether service connection is warranted. 

3.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for low back strain with neurological damage, and if so, whether service connection is warranted.

4.  Entitlement to service connection for TIAs, stroke and seizure disorder, to include as secondary to hypertension.

5.  Entitlement to service connection for diabetes mellitus, type 2 (DMII).

6.  Entitlement to service connection for glaucoma.

7.  Entitlement to an increased rating for service-connected depression, currently rated 50 percent disabling. 

8.  Entitlement to total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from May 1978 to May 1981, and from December 1981 to July 1992. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision.  The Veteran perfected appeals regarding the denial of service connection for memory loss and TIA, strokes, and seizure disorder, the petition to reopen the claim of service connection for hypertension, and entitlement to TDIU.  

A hearing before a decision review officer at the RO was conducted in March 2008 in which testimony was provided regarding the memory loss, hypertension, cerebrovascular disorder, and TDIU claims.  A transcript of the proceeding is of record. 

On his October 2008 substantive appeal, the Veteran requested a videoconference hearing.  In December 2008 and January 2009, the Veteran requested a hearing at the Board in Washington, D.C.  In April 2009, the Veteran withdrew his request for a hearing.  His hearing request, therefore, is withdrawn.  

A December 2009 rating decision granted an increased, 50 percent, rating for depression, effective the date of claim, March 19, 2009.  The Veteran continues to appeal for a higher rating for this disability.  See AB v. Brown, 6 Vet. App. 35 (1993).

A February 2012 rating decision denied service connection for seizures, DMII and glaucoma.  That decision also found that new and material evidence was presented to reopen the claim of service connection for low back strain with neurological damage, and denied the claim on the merits.  

The issues of entitlement to service connection for hypertension, low back strain with neurological damage, and TIAs, strokes, and seizure disorder; and entitlement to an increased rating for PTSD and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO. 


FINDINGS OF FACT

1.  On May 9, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant's attorney that a withdrawal of the appeal for service connection for memory loss is requested.

2.  By a decision entered in August 1994, the RO denied the Veteran's claims for service connection for hypertension and low back strain with neurological damage; the Veteran did not appeal, and no new and material evidence was received during the one-year period following mailing of notice of the RO's decision.
 
3.  Evidence received since the August 1994 rating decision relates to an unestablished fact necessary to substantiate the claims, and/or raises a reasonable possibility of substantiating the claims for service connection for hypertension and low back strain with neurological damage.

4.  The Veteran's DMII was not shown in service or for many years thereafter, and the most probative evidence indicates it is not related to service.
 
5.  The Veteran's glaucoma was not shown in service or for many years thereafter, and there is no competent evidence suggesting the condition is related to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for memory loss by the appellant's attorney have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The RO's August 1994 decision, denying service connection for hypertension and low back strain with neurological damage, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160, 20.200, 20.201, 20.202, 20.302, 20.1103 (2013).
 
3.  New and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).
 
4.  New and material evidence has been received to reopen the claim of entitlement to service connection for low back strain with neurological damage.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

5.  The criteria for service connection for DMII have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

6.  The criteria for service connection for glaucoma have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Memory Loss

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant's attorney has withdrawn the appeal for entitlement to service connection for memory loss and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 

II.  Petitions to Reopen 

The RO, by a decision entered in August 1994, denied the Veteran's claims for service connection for hypertension and low back strain.  Service connection for hypertension was denied because there was no evidence of chronic hypertension in service.  The RO noted that the Veteran's STRs showed a blood pressure reading of 150/110 on January 4, 1988.  On VA examination in November 1993, the Veteran's blood pressure reading was 122/68.  Service connection for low back strain with neurological damage was denied because there was no evidence showing a current chronic low back disability.  The RO considered the Veteran's STRs noting complaints of low back pain on February 27, 1984, November 5, 1984, and December 23, 1990, and  August 7, 1991.  In addition, the RO noted that low back portion of the November 1993 VA examination was normal. 

The Veteran did not file a timely notice of disagreement (NOD) with the August 1994 rating decision denying service connection for hypertension and low back strain with neurological damage, and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the rating decision became final as to these issues.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.160(d), 20.302 (2013). 

Accordingly, the claims may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

VA must review all of the evidence submitted since the last final rating decision to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

In August 2006, the Veteran essentially petitioned to reopen his hypertension claim.  He submitted a consultation report dated in July 1998 from T.J.T., D.O., which noted that the Veteran's past medical history was negative for hypertension.  The Veteran also submitted a report from E.L.K., D.O., dated in September 2000 in which uncontrolled hypertension was diagnosed.  Subsequent treatment records note diagnoses and treatment for hypertension.  

In September 2010 the Veteran petitioned to reopen his claim for low back strain with neurological damage.  Of record is VA lumbar X-ray report dated in November 2009.  Minimal osteophytes at the L3-L4 and L4-L5 levels were found and the assessment was DDD/DJD lumbar spine at L3-L5.  A December 2009 lumbar magnetic resonance imaging (MRI) diagnosed mild disc bulges at L3-L4, L4-L5, and L5-S1 without significant central canal stenosis.  Mild facet hypertrophy caused mild bilateral foraminal stenosis at all these levels.  

This evidence was not before the RO when the Veteran's claims were denied in August 1994, relates to unestablished facts necessary to substantiate the claims (i.e., that the Veteran possibly has current chronic hypertension and a low back disability with neurological damage possibly due to service).  The credibility for new and material evidence purposes, is presumed.  Therefore, this medical evidence raises a reasonable possibility of substantiating the claims.  It is therefore new and material.  The claims for service connection for hypertension and low back strain with neurological damage are reopened.

In view of the Board's present action, there is no need to engage in any analysis with respect to whether the requirements of the Veterans Claims Assistance Act have been satisfied with respect to the question of reopening as to these claims.  See, e.g., Kent v. Nicholson, 20 Vet. App. 1 (2006).  That matter is moot.

III.  Service Connection for DMII and Glaucoma

A.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claims; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  Compliant VCAA notice was provided by a December 2010 letter with respect to DMII and glaucoma.

Concerning the duty to assist, the record includes service treatment records (STRs), private treatment records, VA treatment records, Social Security Administration (SSA) records, and lay statements.  

The Board notes that a VA examination for DMII and glaucoma was not provided.  However, an examination and opinion regarding the Veteran's DMII and glaucoma are not needed because the conditions were not shown in service or for years thereafter, and there is no competent evidence even suggesting the DMII and glaucoma are related to service.  38 C.F.R. § 3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).  Neither the Veteran nor his attorney have alleged that these conditions were incurred in or related to service, and the evidence does not show that his DMII and glaucoma began in service or that diabetes mellitus began within one year following discharge from service.  Accordingly, a VA examination is not warranted with respect to the DMII and glaucoma claims.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the merits of the claims at this time.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

B.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and diabetes mellitus becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's STRs are negative for any findings, complaints or treatment of DMII or glaucoma.  

Post-service treatment records note that a consultation report dated in July 1998 from T.J.T., D.O., indicated that the Veteran's past medical history was negative for diabetes mellitus.  A VA diabetes inpatient consultation on October 5, 2006 noted that the Veteran was diagnosed with diabetes six days ago.  Subsequent medical records note treatment for DMII.  On a VA brain and spinal cord examination in December 2008, the eye portion of the examination was normal, and diabetes mellitus without complications was diagnosed.  A March 2010 optometry note indicated that glaucoma was suspect and the Veteran was given mydriatic drops.  An April 2012 VA primary care note indicated that pressure behind the Veteran's eyes was found and glaucoma was diagnosed in 2009.  

Neither the Veteran nor his attorney has alleged that these conditions were incurred in or related to service, and the evidence does not show that his DMII and glaucoma began in service or that DMII began within one year following discharge from service.  

Accordingly, there is no evidence of DMII and glaucoma in service or diabetes mellitus within one year following discharge from service, and there is no competent evidence even suggesting his DMII and glaucoma are related to service.  Therefore, the preponderance of the evidence is against the claims, and service connection for DMII and glaucoma is denied. 

In reaching the above conclusions with respect to both issues, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

The appeal for entitlement to service connection for memory loss is dismissed.

The Veteran's claim for service connection for hypertension is reopened; to this limited extent, the appeal is granted.

The Veteran's claim for service connection for low back strain is reopened; to this limited extent, the appeal is granted.

Entitlement to service connection for DMII is denied.

Entitlement to service connection for glaucoma is denied.



REMAND

Hypertension 

The Veteran has not been afforded a VA examination concerning the etiology of his currently-diagnosed hypertension, nor has an opinion been requested.  In light of the above, the Board finds that a medical evaluation and opinions are necessary to decide this case.  Thus, a remand is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Low Back Disability

In a December 2011 addendum to the November 2011 VA examination, the VA examiner cited to two incidents of complaints of low back pain in service and opined that nothing else in the Veteran's service treatment records indicate that the Veteran's current DDD of the lumbosacral spine is related to service.  The examiner concluded that the Veteran's current DDD of the lumbosacral spine was less likely as not related to service.  This opinion is inadequate to resolve this issue.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion 
. . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, the Veteran will be provided another VA examination with opinion.  

TIA's, Seizure Disorder, and Stroke

A VA neurological examination was conducted in April 2009.  The VA examiner opined that the Veteran's currently diagnosed partial epilepsy was unlikely related to his military service.  

On his August 2006 application for service connection for this disability, the Veteran stated that his hypertension caused his cerebrovascular disorder.  The Board finds that the issue of the entitlement to service connection for hypertension, which the Board has remanded, and entitlement to service connection for TIA's, stroke, and seizure disorder are inextricably intertwined.  The Board must defer adjudication of entitlement to TIA's, seizure disorder, stroke pending resolution of the inextricably intertwined hypertension issue inasmuch as a grant of service connection for hypertension would require readjudication of the cerebrovascular disorder claim on a secondary basis.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  

Finally, the Veteran must be provided with proper VCAA notice regarding the evidence needed to substantiate a claim based on secondary service connection.

TDIU

The Veteran alleges that his service-connected disabilities render him unable to obtain and maintain substantially gainful employment.  The Veteran also reports being in receipt of Social Security Administration Disability benefits based on his psychiatric and seizure disorders.  The Veteran has not been afforded a VA examination, with an opinion from an examiner, after a review of the entire claims file, as to whether his service-connected disabilities, either alone or in the aggregate, without consideration of any of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  See Colayong v. West, 12 Vet. App. 524, 538 (1999).  Based on the evidence of unemployability in the record, the Board finds that such an examination is necessary.  38 C.F.R. § 3.159 (2013).

With respect to the Veteran's claim for an increase in disability rating for PTSD, the Board notes that disability ratings for PTSD are based, in part, on occupational impairment.  Thus, the Board finds that the issue of whether an increased rating is warranted for the Veteran's PTSD is inextricably intertwined with the issue of whether entitlement to a TDIU is warranted as both issues require evidence of how the service-connected disability impacts employability.  Accordingly, the Board will defer adjudication of the PTSD issue until the ordered development for the TDIU claim is completed.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Issue appropriate VCAA notice concerning the Veteran's claim for service connection for TIAs, seizure disorder, and stroke on a secondary basis.   

2.  Ask the Veteran to provide the names and addresses of all medical care providers who treated him for his hypertension, low back, TIAs, stroke, and seizure disorder.  After securing the necessary release, the RO should request any relevant records identified which are not duplicates of those already of record.  In addition, the RO shall request copies of the Veteran's VA treatment related to his hypertension, low back, TIAs, stroke, and seizure disorder, dated since July 2012.  If any requested records are not available, the Veteran should be notified of such.

3.  After undertaking the above development to the extent possible, the RO should obtain an examination by a qualified examiner to obtain opinions as to the relationship, if any, between the claimant's hypertension and his military service.  The claims file, to include any relevant documents in Virtual VA, should be provided to the examiner.  The examiner should provide answers to the following questions:

a.  Is it at least as likely as not (50 percent probability or more) that the Veteran's current hypertension is etiologically related to his active military service?  In answering this question, the examiner is to comment on the service treatment record showing a blood pressure reading of 150/110 on January 4, 1988.

b.  Is it at least as likely as not (50 percent probability or more) that the Veteran's current hypertension manifested itself to a compensable degree between the Veteran's two periods of service (in other words, from May 1981 to December 1981), or within one year after separation from his second period of service (July 1992 to July 1993)?

A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered. 

4.  Obtain an examination by a qualified examiner to obtain opinions as to the relationship, if any, between the claimant's current low back disability and his military service.  The claims file, to include any relevant documents in Virtual VA, should be provided to the examiner.  The examiner should provide answers to the following questions:

a.  Is it at least as likely as not (50 percent probability or more) that the Veteran's current low back disability is etiologically related to his active military service?  In responding to this question, the examiner is to comment on the service treatment records showing complaints of low back pain.

b.  Is it at least as likely as not (50 percent probability or more) that the Veteran's current degenerative arthritis of the spine manifested itself to a compensable degree between the Veteran's two periods of service (in other words, from May 1981 to December 1981), or within one year after separation from his second period of service (July 1992 to July 1993)?

A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered. 

5.  Have the Veteran undergo the appropriate VA examination to ascertain whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities alone (either individually or in aggregate) render him unable to obtain and maintain substantially gainful employment in light of his education level and work experience.  The claims folder, to include any relevant documents in the Veteran's electronic claims folder in Virtual VA, must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner should provide an opinion as to whether the Veteran's service-connected disabilities, either alone or in the aggregate, without consideration of any of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation in light of his education and work history.  If the Veteran's service-connected disabilities do not render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging in with his current service-connected disabilities, given his current skill set and educational background. 

6.  Following completion of the requested development, and any additional development deemed appropriate, the RO must readjudicate the issues of entitlement to service connection for hypertension, low back disorder, and entitlement to TDIU and an increased rating for PTSD.  If and only if entitlement to hypertension is granted, the RO must readjudicate the issue of entitlement to service connection for TIAs, stroke, and seizure disorder, to include on a secondary basis.  All applicable laws and regulations must be considered.  If the benefit sought on appeal remains denied, the Veteran and his attorney must be provided with a supplemental statement of the case and be given an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


